Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
The IDS, filed 5/7/20, has been considered.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Multi-Tier Destaging Write Allocation.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 19, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 16 of U.S. Patent No. 10489073. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent include all of the limitations of the claims of the instant application, and further limitations. The claims of the instant application are broader versions of those in the patent. Claims 8 and 16 patent 10489073 discloses the claimed device and method performed by claims 1, 19, and 20.  The patent’s claims include all of the limitations of the claims 1, 19, and 20 and also additional limitations, anticipating the claims 1, 19, and 20 of the instant application (See claims of patent and instant application for comparison).
Claim(s) 8 and 16 of patent #10489073 contain(s) every element of claim(s) 1, 19, and 20 
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 9-13, and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawaguchi et al (US20110072225, “Kawaguchi”).
As to claim 1, 19, 20:
Kawaguchi teaches a method of data migration between tiers (0001-0004), media (0015), associated device comprising a memory and processor implementing the method (0005, 0008), comprising: 
storing data into a staging area of a first storage tier (store migration data to data cache area of a tier; 0061, 06062, 0075) ; assigning a second storage tier location identifier to the data for referencing the data according to a format utilized by a second storage tier (assign page index for 
As to claim 2:
Kawaguchi teaches creating a mapping between a first storage tier location identifier, corresponding to a first format utilized by the first storage tier, and the second storage tier location identifier (mapping operation between multiple tiers in accordance with the tiers configuration 0067, 0091). 
As to claim 3:
Kawaguchi teaches the data comprises deduplicated data having a deduplication property (interpreted deduplication data as data indicating copy/mirror information; copy-pair status; 0009-0010, 0107, 0109-0110). 
As to claim 4:
Kawaguchi teaches maintaining the deduplicated data with the deduplication property while the data is stored within the staging area (allow access (R/W) to cache area; 0061-0062; based on copy pair status; 007-0010). 
As to claim 5:
Kawaguchi teaches maintaining the deduplicated data with the deduplication property while the data is stored within the object (allow access (R/W) to cache area; 0061-0062; data associated with object; 0076-0079). 
As to claim 9:
Kawaguchi teaches the data is associated with a storage policy (mirror/copy-pair replication policy; 0007-0010). 
As to claim 10:
Kawaguchi teaches evaluating the storage policy to determine that the data is to be stored within the second storage tier (determine if data is pair/mirror or not; 0010, 0082). 
As to claim 11:
Kawaguchi teaches the storage policy comprises a mirroring policy specifying that the data corresponds to mirrored data that is mirrored from a source to a destination (mirror/copy-pair replication policy; 0007-0010). 
As to claim 12:
Kawaguchi teaches the storage policy comprising a backup policy specifying that the data corresponds to backup data that is backed up from a source to a destination (designate source and target volumes; 0007). 
As to claim 13:
Kawaguchi teaches the first storage tier comprises a local storage tier and the second storage tier comprises a cloud computing environment remote to the local storage tier (tiered storage environment having local and remote tiers; 0004-0010). 
As to claim 16:
Kawaguchi teaches utilizing the mapping to identify the data within the staging area (mapping data and group pages used to identify data; 0062, 0068, 0069). 
As to claim 17:
Kawaguchi teaches receiving a request for the data before the data has been destaged from the staging area to the second storage tier (receive access request (R/W) to data in cache area; 0061-0062). 
As to claim 18:
Kawaguchi teaches providing the data from the staging area to satisfy the request (allow access (R/W) to cache area; 0061-0062). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi et al (US20110072225, “Kawaguchi”), in view of Aizman (US20160011816).
As to claim 6:
Kawaguchi does not specifically teach the data comprises compressed data having a compression property.   It is well-known in the art to compress data to save storage and for faster data transfer.  Aizman teaches destaging data to other tiers (0030, 0039), the data having compressed data and 
As to claim 7-8:
Kawaguchi teaches maintaining the compressed data with the compression property while the data is stored within the object/staging area (allow access (R/W) to cache area; 0061-0062). 
Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi et al (US20110072225, “Kawaguchi”), in view of  Yoshihara (US8819371).
As to claim 14:
Kawaguchi does not teach assigning monotonically increasing sequence numbers to objects that are to store the data within the second storage tier. It is well-known to track data by assigning a sequence number to each data.  Yoshihara teaches volume management by assigning sequence numbers in an ascending order (21/11-46).  It would have been obvious to one of ordinary skills in the art, at the time of the invention, to implement Yoshihara’s volume management technique of assigning sequence number to the data objects, in the invention of Kawaguchi, to efficiently track and manage access to those data.
As to claim 15:
Yoshihara further teaches creating/assigning the objects, tracking the objects with an object directory (7/39-41, 9/54-56, 21/40-43). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAN NGUYEN whose telephone number is (571)272-4198.  The examiner can normally be reached on M-F 7:00am -4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David YI can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THAN NGUYEN/Primary Examiner, Art Unit 2138